 Case 18-02597      Doc 45    Filed 12/19/18 Entered 12/19/18 15:08:53         Desc Main
                                Document     Page 1 of 8


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN THE MATTER OF:                         )      CHAPTER 7
                                          )
JOHN BARRY MURPHY,                        )      18-02597
                                          )
                                          )
              Debtor(s).                  )

                                  PROOF OF SERVICE
TO: See Attached

I, GINA B. KROL, state that copies of the Notice of Trustee’s Final Report and
Applications for Compensation and Deadline to Object, were sent on December 19, 2018, by
First Class U.S. Mail to the persons shown on the attached service list.




GINA B. KROL
COHEN & KROL
105 W. Madison, Ste 1100
Chicago, IL 60602
312-368-0300                                     BY:/s/ Gina B. Krol
                                                 Ch 7 Bankruptcy Trustee
                  Case
Label Matrix for local    18-02597
                       noticing       Doc 45 Cohen
                                               Filed   12/19/18 Entered 12/19/18 15:08:53
                                                   & Krol                                      DescLLCMain
                                                                                    DITECH FINANCIAL
0752-1                                             Document
                                             105 W. Madison Street Page 2 of 8      C/O Codilis & Associates, P.C.
Case 18-02597                                 Suite 105                                  15W030 North Frontage Rd.
Northern District of Illinois                 Chicago, IL 60602-4600                     Suite 100
Chicago                                                                                  Burr Ridge, IL 60527-6921
Wed Dec 19 15:02:03 CST 2018
PRA Receivables Management, LLC               WELLS FARGO BANK, N.A.                     U.S. Bankruptcy Court
PO Box 41021                                  c/o Codilis & Associates, P.C.             Eastern Division
Norfolk, VA 23541-1021                        15W030 N. Frontage Road, Suite 100         219 S Dearborn
                                              Burr Ridge, IL 60527-6921                  7th Floor
                                                                                         Chicago, IL 60604-1702

Barclay Card                                  Byline Bank                                Byline Bank
PO Box 8801                                   10 N. Martindale Road, Suite 100           180 North Lasalle St., Suite 400
Wilmington, DE 19899-8801                     Schaumburg, IL 60173-2293                  Chicago, IL 60601-2504



Capital One                                   Capital One Bank (USA), N.A.               Chase Bank
PO Box 30285                                  by American InfoSource LP as agent         Cardmember Service
Salt Lake City, UT 84130-0285                 PO Box 71083                               PO Box 1423
                                              Charlotte, NC 28272-1083                   Charlotte, NC 28201-1423


DMB Real, LLC                                 David L. Hazan                             Discover
721 Monroe Drive                              Diver, Grach, Quade & Masini               PO Box 30421
Lake Villa, IL 60046-8715                     111 North County St.                       Salt Lake City, UT 84130-0421
                                              Waukegan, IL 60085-4344


Discover Bank                                 Ditech                                     FNBC Bank & Trust
Discover Products Inc                         PO Box 6172                                600 East Washington St.
PO Box 3025                                   Rapid City, SD 57709-6172                  West Chicago, IL 60185-2318
New Albany, OH 43054-3025


Meineke                                       Pep Boys                                   RMS
440 South Church St., Suite 700               c/o Commercial Collection Corp.            PO Box 361136
Charlotte, NC 28202-2059                      34 Seymour St.                             Columbus, OH 43236-1136
                                              Tonawanda, NY 14150-2126


(p)SNAP ON CREDIT LLC                         Synchrony Bank                             Synchrony Bank
950 TECHNOLOGY WAY                            P.O. Box 960061                            P.O. Box 960064
SUITE 301                                     Orlando, FL 32896-0061                     Orlando, FL 32896-0064
LIBERTYVILLE IL 60048-5339


Synchrony Bank                                Tyco Integrated Security                   Verliance
c/o PRA Receivables Management, LLC           PO Box 371967                              43406 Business Park Drive
PO Box 41021                                  Pittsburgh, PA 15250-7967                  Temecula, CA 92590-5526
Norfolk VA 23541-1021


Wells Fargo                                   Gina B Krol                                John Barry Murphy
PO Box 14411                                  Cohen & Krol                               27W258 Jefferson Ct.
Des Moines, IA 50306-3411                     105 West Madison St Ste 1100               Winfield, IL 60190-1626
                                              Chicago, IL 60602-4600
Joshua D. Greene Case 18-02597             Doc 45 Patrick
                                                    FiledS 12/19/18
                                                            Layng          Entered 12/19/18 15:08:53                 Desc Main
Springer Brown, LLC                                    Document           Page    3 of
                                                  Office of the U.S. Trustee, Region 11 8
300 South County Farm Rd.                            219 S Dearborn St
Suite I                                              Room 873
Wheaton, IL 60187-2453                               Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Snap On Credit                                       (d)Snap-on Credit LLC
950 Technology Way                                   950 Technology Way, Ste 301
Libertyville, IL 60048                               Libertyville, IL 60048




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Coldwell Banker Residential Brokerage             (u)Agnes and Chris Staczek                           (u)JBM Automotive, Inc.




(u)JGM Automotive, Inc.                              (u)Jason Bobrick                                     (d)Synchrony Bank
                                                                                                          c/o PRA Receivables Management, LLC
                                                                                                          PO Box 41021
                                                                                                          Norfolk, VA 23541-1021


(u)Joseph Giagnorio                                  (u)Paul J Trinko                                     End of Label Matrix
                                                     Coldwell Banker                                      Mailable recipients    31
                                                                                                          Bypassed recipients     8
                                                                                                          Total                  39
                     Case 18-02597             Doc 45       Filed 12/19/18 Entered 12/19/18 15:08:53          Desc Main
                                                              Document     Page 4 of 8
1A
 101-7-NFR
 /2009
 /2010
 2ems Inc.
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS

                  In Re:                                              §
                                                                      §
                  MURPHY, JOHN BARRY                                  §     Case No. 18-02597 JSB
                                                                      §
                                      Debtor                          §

                                                    NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                      APPLICATIONS FOR COMPENSATION
                                                        AND DEADLINE TO OBJECT (NFR)

                           Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that GINA B. KROL,
                  trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals
                  have filed final fee applications, which are summarized in the attached Summary of Trustee's Final
                  Report and Applications for Compensation.

                          The complete Final Report and all applications for compensation are available for inspection at
                  the Office of the Clerk, at the following address:
                                                          JEFFREY P. ALLSTEADT
                                                          219 S. Dearborn Street
                                                          Chicago, IL 60604

                  Any person wishing to object to any fee application that has not already been approved or to the
                  Final Report, must file a written objection within 14 days from the mailing of this notice, serve a
                  copy of the objections upon the trustee, any party whose application is being challenged and the
                  United States Trustee. A hearing on the fee applications and any objection to the Final Report
                  will be held at 11:00 AM on 01/04/2019 in Courtroom 240,
                                                 Kane County Courthouse
                                                 100 S. Third Street
                                                 Geneva, IL
                  If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
                  dividends pursuant to FRBP 3009 without further order of the Court.

                  Date Mailed: 12/19/2018                                 By: Gina B. Krol
                                                                                                  Trustee


                  GINA B. KROL
                  105 WEST MADISON STREET
                  SUITE 1100
                  CHICAGO, IL 60602-0000




             UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 18-02597                 Doc 45           Filed 12/19/18 Entered 12/19/18 15:08:53                                      Desc Main
                                                          Document     Page 5 of 8


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS


      In Re:                                                                §
                                                                            §
      MURPHY, JOHN BARRY                                                    §         Case No. 18-02597 JSB
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                   142,360.47
                   and approved disbursements of                                                                      $                   109,273.79
                                                            1
                   leaving a balance on hand of                                                                       $                     33,086.68


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: GINA B. KROL                                       $           10,350.00 $                           0.00 $            10,350.00
       Trustee Expenses: GINA B. KROL                                   $                 31.32 $                         0.00 $                    31.32
       Attorney for Trustee Fees: Cohen & Krol                          $             2,886.00 $                          0.00 $              2,886.00
       Other: Cohen & Krol                                              $                 20.52 $                         0.00 $                    20.52
                   Total to be paid for chapter 7 administrative expenses                                             $                     13,287.84
                   Remaining Balance                                                                                  $                     19,798.84


                 Applications for prior chapter fees and administrative expenses have been filed as follows:




____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
        Case 18-02597             Doc 45    Filed 12/19/18 Entered 12/19/18 15:08:53              Desc Main
                                              Document     Page 6 of 8



                                                           NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                           NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 215,745.77 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 9.2 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                  Allowed Amount       Interim Payment to
     Claim No.          Claimant                  of Claim             Date               Proposed Payment
                        Discover Bank
                        Discover Products Inc
                        PO Box 3025
                        New Albany, OH 43054-
     000001             3025                  $            3,272.12 $                 0.00 $             300.28
                        Byline Bank
                        10 N. Martindale Road,
                        Suite 100
     000002             Schaumburg, IL 60173     $      202,960.27 $                  0.00 $          18,625.52
                        Capital One Bank
                        (USA), N.A.
                        by American InfoSource
                        LP as agent
                        PO Box 71083
                        Charlotte, NC 28272-
     000003             1083                   $           3,525.59 $                 0.00 $             323.54
                        Snap-on Credit LLC
                        950 Technology Way,
                        Ste 301
     000004             Libertyville, IL 60048   $         4,393.36 $                 0.00 $             403.18




UST Form 101-7-NFR (10/1/2010) (Page: 3)
        Case 18-02597             Doc 45   Filed 12/19/18 Entered 12/19/18 15:08:53              Desc Main
                                             Document     Page 7 of 8

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        Synchrony Bank
                        c/o PRA Receivables
                        Management, LLC
                        PO Box 41021
     000005             Norfolk VA 23541        $             772.53 $               0.00 $               70.89
                        Synchrony Bank
                        c/o PRA Receivables
                        Management, LLC
                        PO Box 41021
     000006             Norfolk VA 23541        $             821.90 $               0.00 $               75.43
                Total to be paid to timely general unsecured creditors                $               19,798.84
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                              Prepared By: /s/GINA B. KROL
                                                                                     Trustee


     GINA B. KROL
     105 WEST MADISON STREET
     SUITE 1100
     CHICAGO, IL 60602-0000




UST Form 101-7-NFR (10/1/2010) (Page: 4)
        Case 18-02597             Doc 45   Filed 12/19/18 Entered 12/19/18 15:08:53             Desc Main
                                             Document     Page 8 of 8



     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 5)
